DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the camera lens" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the housing" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim  recites “wherein the camera maintains the same horizon regardless of the camera position” which leads to confusion as to how the camera maintains the same “horizon” if it is moved?   Appropriate clarification and correction is moved  
	Claims 2-4 are rejected as being necessarily dependent up-on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0096502 to Khalili.
In regard to claim 1, Khalili discloses an insertable device during laparoscopic procedure comprising: a housing divided into two sections, a first housing 6 and a second housing 22, 24, 26 (See Figs. 1a-c); a camera 110, the camera enclosed in the first housing wherein the first housing is moveable (see Fig. 7a); a sensor 116-118 (see paragraph 0066); at least two LED lights (see paragraph 0049); a lens flush located above the camera lens to clean a lens of the camera (see paragraphs 0068-0070, 0079); and a motor for moving the camera in relation to the housing with pan and tilt capabilities, wherein the camera maintains the same horizon regardless of the camera position (see paragraphs 0050-0053 and 0072-0075). 
In regard to claim 2, Khalili discloses an insertable device during laparoscopic procedure, wherein upon insertion of the device into a body cavity, the first housing and the second housing are in line forming a cylinder (See Figs. 1a-c and 13a-c-16).  
In regard to claim 3, Khalili discloses an insertable device during laparoscopic procedure, wherein after insertion of the insertable device into a body cavity, the first housing can move up, down, right or left as needed (see Figs. 9a-b and paragraphs 0072-0073).
In regard to claim 4, Khalili discloses an insertable device during laparoscopic procedure, further comprising cables, wherein the cables exit a back of the insertable device, the cables providing signal and image information to an external unit 62 (See Fig. 3 and paragraphs 0059-0060).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
7/15/2022